NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HENRY E. GOSSAGE,
Petitioner,
V.
OFFICE OF PERSONNEL M_ANAGEMENT,
Respondent.
2009-3197
Petition for review of the Merit Systems Protection
Board in SE0731010261-I-5. -
ON MOTION
Before GAJARSA, SCHALL, AND MOORE, Circuit Judges.
PER CURIAM.
0 R D E R
Henry E. Gossage moves for an extension of time to
file his brief
Gossage, proceeding pro se, filed his petition for re-
view on 1\/lay 22, 2009. On Ju1y 17, 2009, the court
granted Gossage’s motions seeking extensions of time to
file his brief, indicating that the brief was due on Septem-

GOSSAGE V. OPM 2
ber 15, 2009 and that no further extensions should be
anticipated. Counsel for Gossage entered an appearance
on July 28, 2009. Counsel for Gossage later filed a certifi-
cate of interest and docketing statement but did not
submit a brief within the deadline set by the court’s order.
Thus, the court dismissed the case on October 15, 2009 for
failure to file a brief
On August 4, 2010, nearly ten months after the case
was dismissed counsel filed the present motion seeking
an extension of time to file the opening brief. The motion
acknowledges that the brief is "extremely late" but pro-
vides no explanation for the delay. Counsel states simply
that "in the interest of justice, where no prejudice would
be caused to the Defendants/Appellees, Plaintiff respect-
fully asserts that his appeal should be decided on its
merits."
Gossage’s motion does not seek reinstatement of the
case Thus, even if the court were to grant the relief
Gossage seeks, the case would not proceed In addition,
the motion does not comply with Fed. Cir. R. 26(b)(1) in
that no affidavit is included and does not comply with
Fed. Cir. R. 27 because no statement of consent or opposi-
tion is included
To the extent that Gossage seeks reinstatement of his
petition, the motion is untimely See Fed. Cir. R. 45(a) (if
appeal is dismissed by clerk, reconsideration motion must
be filed within 14 days). Furthermore, Gossage has
provided no explanation for the untimeliness in filing his
brief or the motion seeking an extension of tirne. Under
these circumstances, reconsideration is not warranted
Accordingly,
IT ls ORDERED THAT:
The motion is denied

3 GossAeE v. oPM
FOR THE CoURT
NUV l 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Aaron K. Owada, Esq. U 8 c0UR_FE)lFEPPEALS mm
L=111r@11 S. MO0re, ESq- ` ins FEoERALclacmr
317 nov 1-5z01u
.IAN l'l0RBALY
CLERK